The plaintiffs in error, hereinafter called defendants, were convicted in the county court of McCurtain county of disturbing an assemblage of people met for religious worship. The defendant Leonard Crenshaw was sentenced to pay a fine of $50 and to serve 6 months in the county jail, and the other defendants were sentenced to pay a fine of $300 each and to serve 60 days in the county jail. *Page 211 
The record discloses that at the time charged the defendants at the village of Rockhill disturbed an assemblage which had met for the purpose of conducting a prayer meeting. The jury did not agree on the punishment, and the same was left to the trial court. The defendants were properly convicted and deserve punishment, but the punishment assessed is too severe under all the circumstances and should be modified by reducing the punishment of Leonard Crenshaw to a fine of $50 and 60 days in the county jail, and the other defendants at a fine of $100 each and 30 days in the county jail.
As modified, the judgment is affirmed.